136 F.3d 794
329 U.S.App.D.C. 54
UNITED STATES of America, Appellee,v.David ROACH, Appellant.
No. 96-3119.
United States Court of Appeals,District of Columbia Circuit.
Feb. 19, 1998.

Before EDWARDS, Chief Judge, WALD and TATEL, Circuit Judges.
ORDER
PER CURIAM.


1
On April 1, 1997, this court issued an opinion upholding the conviction of appellant David Roach under 18 U.S.C. § 401(3) (1994).  United States v. Roach, 108 F.3d 1477 (D.C.Cir.), cert. denied, --- U.S. ----, 118 S. Ct. 446, 139 L. Ed. 2d 382 (1997).  In the opinion, we rejected Roach's argument that he was denied a jury trial in violation of the Sixth Amendment.  Id. at 1484.   On December 19, 1997, in a case involving another employee of the Department of Corrections, Dr. Anthony Rapone, who was also convicted of criminal contempt under 18 U.S.C. § 401(3), another panel of this court held that the defendant was entitled to a jury trial under 42 U.S.C. § 2000h (1994) ("In any proceeding for criminal contempt arising under title II, III, IV, V, VI, or VII of [the Civil Rights Act of 1964], the accused, upon demand therefor, shall be entitled to a trial by jury, which shall conform as near as may be to the practice in criminal cases.").  United States v. Rapone, 131 F.3d 188, 195-97 (D.C.Cir.1997).


2
Although Roach did not argue before us that he had a statutory right to a jury trial, we believe that in light of this court's decision in Rapone, Roach should receive a jury trial under 42 U.S.C. § 2000(h).  Because we would not have reached the issue had we originally granted Roach a jury trial under this statute, we vacate the portion of our previous decision in Roach dealing with Roach's constitutional right to a jury trial.  Roach, 108 F.3d at 1484.   We also vacate those portions of the opinion addressing the sufficiency of the evidence against Roach, id. at 1481-82, and Roach's sentencing, id. at 1484-95.   All other portions of the opinion shall remain unaffected by this order.